DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.
Applicant’s election without traverse of Group II, claims 12-17 in the reply filed on 3/31/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hammer [US4061519].
Hammer discloses a system capable of joining a first component and a second component of a meltable material, the system comprising: at least one energy source (infrared radiator 5) (column 4, line 67-column 5, line 21; Figure 1-2); a pair of separating guides (fingers 4) (column 4, line 67-column 5, line 21; Figure 1-2); and a pair of pressure rollers (wheel 22, wheel 9, and further pressure means) (column 4, lines 40-48, lines 63-66; Figure 1-2); wherein the system is configured to place the second component relative to the first component on opposed sides of the separating guides so as to form an overlap between a first border region of the first component and a second border region of the second component under a gap between the first border region and the second border region, for heating the first border region and the second border region through the at least one energy source placed in the gap at least partially, for relatively moving the at least one energy source along the first border region and the second border region in the gap, and for pressing already heated sections of the first border region and the second border region onto each other by the pressure rollers (the system of Hammer is configured to and capable of performing the recited functions; Figures 1-2; column 4, line 34-column 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer in view of Passreiter [DE102006058997, machine translation provided and cited to].
Hammer discloses a system capable of joining a first component and a second component. Applicant is referred to paragraph 5 for a detailed discussion of Hammer. 
With respect to claim 13, Hammer discloses the radiator (5) as an infrared radiator arranged in the gap between the materials to be joined, but does not disclose a first and second laser and at least one deflecting device.  Passreiter discloses a device for joining materials. Passreiter discloses common methods of joining include both infrared and laser welding (paragraph 0002), discloses infrared welding (paragraph 0004) and suggests using laser as an improvement to infrared welding (paragraph 0006). Passreiter discloses the apparatus includes a first laser for emitting a first laser beam, a second laser for emitting a second laser beam and at least one deflecting device arranged between the materials to be joined (Figure 2; paragraph 0011, 0014, 0030). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hammer by using first and second lasers and a deflecting device in place of the infrared radiator as taught by Passreiter in order to improve the control of the system, and improving the speed, accuracy and efficiency of the heating process. 
With respect to claim 14, Hammer discloses the radiator (5) as an infrared radiator arranged in the gap between the materials to be joined, but does not disclose a single laser and a laser splitter.  Passreiter discloses a device for joining materials. Passreiter discloses common methods of joining include both infrared and laser welding (paragraph 0002), discloses infrared welding (paragraph 0004) and suggests using laser as an improvement to infrared welding (paragraph 0006). Passreiter discloses the apparatus includes a single laser and a laser beam splitter (Figure 1; paragraph 0012-0013, 0025-26). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hammer by using laser beam source and beam splitter in place of the infrared radiator as taught by Passreiter in order to improve the control of the system, and improving the speed, accuracy and efficiency of the heating process.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer, Passreiter, and further in view of Beguin et al. [US6411759, “Beguin”]. 
Hammer as modified discloses a system capable of joining a first component and a second component. Applicant is referred to paragraph 7 for a detailed discussion of Hammer as modified. Passreiter discloses a beam splitter and suggests beam splitters are known in the prior art (paragraph 0013). Passreiter does not provide details of the beam splitter. 
Beguin discloses a system that includes a laser source and beam splitter to create multiple laser beams.  Beguin discloses beam splitter includes a splitting mirror (50) is in the form of a prism and comprises a wedge shaped mirror comprising two wedge surfaces at an angle to each other and wherein the main laser beam is directed onto a common edge of the mirror (column 8, lines 7-37). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hammer by using a beam splitter as taught by Beguin as it is nothing more than the predictable use of a known prior art element for its intended purpose. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hammer, Passreiter, and further in view of Kaji [US2003/0116545].  
Hammer as modified discloses a system capable of joining a first component and a second component. Applicant is referred to paragraph 7 for a detailed discussion of Hammer as modified. Passreiter discloses a beam splitter and suggests beam splitters are known in the prior art (paragraph 0013). Passreiter does not provide details of the beam splitter. 
Kaji discloses a system that includes a laser source and beam splitter to create multiple laser beams.  Kaji discloses beam splitter includes a a partially reflecting mirror (paragraph 0031). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hammer by using a beam splitter as taught by Kaji as it is nothing more than the predictable use of a known prior art element for its intended purpose. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPMMay 12, 2022